Appellant appeals from a judgment of the lower court, assigning as the only error for reversal the ruling of the court in sustaining a demurrer to its third amended complaint for insufficiency of facts to state a cause of action. Appellant has failed to set out a copy or the substance of the complaint in its brief. Appellant has failed to set out a copy of the error relied upon for reversal under its Propositions and Authorities separately considered by separately numbered propositions concisely stated without argument, supported by separately numbered or lettered points and authorities as required under Sec. 6 of Rule 21 of this court. Appellant has also failed to cause marginal notes to be placed on each page of the transcript in their appropriate places as required by rule 3 of this court.
These defects were all pointed out in appellee's brief, *Page 548 
but appellant did not see fit to ask leave of this court to correct them. Because of the presence of these deficiencies in the preparation of appellant's brief and the transcript, no error is presented for our consideration.
Judgment affirmed.